Chalmers, J.,
delivered the following dissenting opinion.
Without regard to the question of whether it was originally the duty of the railroad company to erect and maintain the cattle guard I think it plain, on principles of estoppel, that it was bound in this case to have either rebuilt it or given the appellee seasonable notice that it did not intend to do so. When Dixon cleared and fenced the land, more than thirty years ago, he called upon the railroad authorities to build the cattle guard, so that cattle might be prevented from getting into his 'fields. They, at once and without objection, complied with his demand; giving no intimation whatever that he had no legal right to make such demand. They have maintained it continuously from that day to this. It has frequently rotted *124away or been destroyed in the long lapse of years which has intervened, and as fast as the decay or destruction has been observed by them, or notified to them by Dixon, they have promptly repaired it. Upon one occasion, when they were slow in doing this, Dixon stationed a guard at the gap for the purpose of keeping out the cattle, and the expense of the guard was without objection paid by the railroad company.
If all this had been understood by both parties to be a gratuity conferred by one and received by the other, I admit that no rights or obligations could spring from it, since no man can base any legal expectation of continued favors in the future from any number of gratuitous favors in the past; but there is not the slightest hint in the record that either party has considered these acts as mere gratuities. It is quite certain that Dixon thought that the railroad company was only doing that which they were compelled by law to do, and he only receiving that which he was entitled to. I think it clearly deducible from the facts that the railroad company coincided in this opinion. They seem to have remained of this opinion until this suit was brought, for they actually repaired the cattle guard upon notice from Dixon on the occasion which gave rise to this suit. They were slow in so doing, and the loss to Dixon occurred during this delay. They received his demand upon this occasion, as upon all others, without objection, and without the least intimation of dissent; and their defense now upon the ground that they owed no legal duty to Dixon is manifestly an afterthought.
I decline to consider whether the.law originally or during all these years required them to keep up the cattle guard built and maintained by them in the middle of their road-bed and an interference with or repairs of -which by Dixon Avould, I doubt not, have been prevented by them as being dangerous to the safety of their trains. If they had known all the time or had just discovered that no law compelled them to do what they have been doing at Dixon’s command for thirty years, they must have known that Dixon did not so regard it; and the plainest principles of fair dealing required that, when the latter called upon them again to repair, they should notify him of their;. intention not to do so. But, in *125truth, they then had no such intention; and it was only when they were called upon to make amends for neglect, in promptly doing that which both parties believed to be their duty, that they changed front and repudiated the obligation. I do not think I ever knew a plainer case for the application of that wholesome principle which forbids a man to claim his legal rights when by his conduct he has misled another to his detriment as to what those rights were. It has repeatedly been held that a man who in ignorance of his own title to land has induced another to buy it, is estopped thereafter to claim it. I do not think that the railroad company has estopped itself to claim that no law compels it to maintain cattle guards; but I do think it clear that they were bound to notify Dixon of their intention not to repair, so that he might have taken steps to protect himself; and that not having done this, they were responsible for the loss sustained. This conclusion seems the more irresistible when we consider the fact known to everybody, that the railroads in this State have always maintained cattle guards on their tracks when traversing cleared lands, and that no prudent railroad company would for one moment entertain the idea of permitting these erections to be tampered with or repaired by the farmers of the country. Such a course might and probably would soon result in the destruction of their trains. While no contract to keep up the cattle guard by the railroad company has been proved, it may, I think, be safely presumed from the long and uniform conduct of the parties.